Title: To James Madison from Benjamin Contee, 31 October 1808
From: Contee, Benjamin
To: Madison, James



Maryland, near, Allen’s Fresh Octo. 31st. 1808

The Revd. Dr. Contee wishing to dispel any sensations in the mind of Mr. Secretary Madison which may have been lodged there by a paragraph, which, he is told, appeared lately in one of the city papers, carrying in it expressions of much harshness, said to have been used by a venerable head of the P. E. church towards the honble. Mr. Madison: he acquaints Mr. Madison that these expressions are disclaimed. And that so far from any of so inimical an import having been used against Mr. M. the Gent., himself, says, that he declared, at the time those expressions are said to have been made by him, that if the contest in the presidential election shd., as he apprehended, arise or lay, between Mr. Cn & Mr. Madison, he shd. vote for Mr. Madison.
The person who now addresses Mr. Madison was not unknown to him at N. York & Phila. in the years 88. 89. 90 & 91 & with pleasure he recollects the regard he then entertained for Mr. Madison as a public man.  This regard is still respectful & lively.  His regard, too, and his reverence are animated and great for the Rt. Revd. Dr. to whom the certain unfriendly declarations, announced in print, are attributed.
Can there, therefore, be any apology wanting for this line (which it is wished may be Kept from any Eyes, but those of Mr. M, himself, & of the Gent. who delivers it) when its object is only to restore to Mr. Madison’s estimation one who has been set forth, so very pointedly, as his implacable Opponent!
The politics of the two Gent: are adverse, perhaps, But does this require them to be at variance on all other points? It seems not to have this Effect with one of them: and it is not feared it can have it, with the other.
The worthy & Honble Comptroller of the Treasury, an old and approved friend, is troubled with this card, for Mr. Madison.
